                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )           No. 3:19-CR-83-PLR-HBG
                                                  )
JASON L. HOWARD,                                  )
                                                  )
                       Defendant.                 )


                                            ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. On January 22, 2020, Chief United States District Judge

Pamela L. Reeves denied [Doc. 38] Defendant Howard’s motion to suppress the evidence seized

during a stop and search of his car on February 26, 2019. The Defendant’s four, non-dispositive

pretrial motions [Docs. 14, 16, 17, & 19] remain pending before the undersigned. 1 On February

20, 2020, the Government filed a plea agreement [Doc. 39], signed by the Defendant and counsel,

in the record. The Court finds that the parties have entered into a plea agreement, are no longer

proceeding to trial, and, thus, are no longer seek a ruling on the pending pretrial motions.

Accordingly, the Defendant’s pending pretrial motions [Docs. 14, 16, 17, & 19] are DENIED as




1
 The Court observes that the requests in these motions for early disclosure of 404 (b) evidence,
impeachment evidence, and Jencks Act materials are largely addressed by the Court’s Order on
Discovery and Scheduling [Doc. 7]. Additionally, at the conclusion of the evidentiary hearing
on the suppression motion, defense counsel did not desire to argue the non-dispositive motions,
stating “[t]o the extent that there is any follow-up with the request for additional discovery, I’ll
just work that out with [the prosecutor], to the extent it needs to be worked out” [Doc. 32, Trans.
of Aug. 29, 2019 hearing, p.93]. The Government also declined argument on these motions.
moot. The denial of these motions is without prejudice to refile, after gaining permission of the

Court upon a showing of good cause.

              IT IS SO ORDERED.

                                            ENTER:



                                            United States Magistrate Judge




                                               2
